DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29
Claim 29 is not clear with the order of the steps presented.  The steps of claim 29 are presented below.
Step 1 requires, “providing a cable having a cable core … for transmitting electrical data or electric power”.
Step 2 requires, “using a signal unit to feed a measurement signal … to detect a response signal”.
Step 3 requires, “recognizing transmission pauses … of the electric power”.
Step 4 requires, “feeding the measurement signal into … the detected transmission pauses”.
Step 5 requires, “detecting the response signal … to an evaluation unit for evaluation”.
It is not clear if Step 4 “the measurement signal … based on the detected transmission pauses” is different from the “a measurement signal” in Step 2.  Furthermore, are “the transmission pauses” recited in Step 3 derived from the “a response signal” in Step 2 or from “electrical data or electric power” in Step 1.  If it is the case of being derived from “electrical data or electric power” in Step 1, the order of the steps should be amended to clarify the method.

Allowable Subject Matter
Claims 16-28 are indicated as allowable subject matter.
Claims 29-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 16, the prior arts of record taken alone or in combination fail to teach or suggest:
“a monitoring unit configured to detect transmission pauses in a transmission of the electrical data or of the electric power; and an evaluation unit; said signal unit being electrically connected to said at least one line element for feeding in the measurement signal, said signal unit being configured for feeding the measurement signal into the at least one line element during operation based on the detected transmission pauses, and said signal unit being configured for detecting the response signal and for 
	Claims 17-28 are indicated as allowable subject matter for depending on claim 16.
Regarding independent claim 29, the prior arts of record taken alone or in combination fail to teach or suggest:
“recognizing transmission pauses in a transmission of the electrical data or of the electric power; feeding the measurement signal into the at least one line element based on the detected transmission pauses; and detecting the response signal and transmitting the response signal to an evaluation unit for evaluation,” when used in combination with all other limitations of claim 29.
	Claim 30 is indicated as allowable subject matter for depending on claim 29.
	The instant US application has a European equivalent application (EP3769097A1) which appears to have similar claim limitations and has been given an intention to be granted a patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cobb et al. discloses “Apparatus and methods of demonstrating cabling performance in real time” (see 2010/0156437)
Pharn et al. discloses “Cable and diagnostics using time domain reflectometry and application using the same” (see 2006/0290356)
Choi discloses “Device for detecting defective core wires of a multi-core cable” (see 5225814)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867